Citation Nr: 0928343	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial (compensable) rating for erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In pertinent part, the RO granted service 
connection for erectile dysfunction and assigned an initial 
noncompensable rating effective June 18, 2003.  The Veteran 
has appealed the downstream issue of the initial rating 
assigned.  In October 2008, the Board remanded this case for 
further evidentiary development.


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by impotency 
without visible deformity of the penis due to service-
connected cause; he is currently in receipt of special 
monthly compensation (SMC) based on loss of use of a creative 
organ.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.115b, Diagnostic Code (DC) 7522 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of such symptomatology.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran seeks a compensable schedular rating for erectile 
dysfunction.  Notably, the Veteran is service-connected for 
prostate cancer status post radical prostatectomy.  His 
erectile dysfunction is a residual of his surgery.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.

The only diagnostic code specifically addressing erectile 
dysfunction is DC 7522.  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
Veteran's disability.

DC 7522 provides that deformity of the penis with loss of 
erectile power is rated 20 percent disabling, and the 
adjudicator is to review for entitlement to SMC under 
38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  Thus, two distinct 
criteria are required for a compensable rating: (1) loss of 
erectile power; and (2) deformity of the penis.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

The Veteran is in receipt of SMC, under 38 U.S.C.A. § 1114(k) 
for loss of use of a creative organ.  Thus, he receives 
compensation for loss of erectile power.

The Veteran also suffers from penile deformity due to 
Peyronie's disease.  The medical records describe the 
Peyronie's disease as manifested by a plaque in the proximal 
one-third of the ventral shaft of the penis extending about 3 
cm. in length.  The Veteran can obtain an erection at the 
base of his penis and distally, but the Peyronie's disease 
causes a floppy, hinge-type penile erection.  See Urology 
Associates of North Texas examination report dated November 
2004.  There is no competent medical evidence that the 
Veteran's penile deformity results from a service-connected 
cause.

Important for this decision, the RO has denied service 
connection for Peyronie's disease in a December 2008 rating 
decision.  To date, the Veteran has not initiated an appeal 
with this decision.  At this junction, the Board has no 
jurisdiction to review the RO's determination.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 20.203.

In sum, as Peyronie's disease is not service-connected and 
there is no competent medical evidence that the Veteran's 
penile deformity results from a service-connected cause, the 
Board has no basis to assign a compensable rating under DC 
7522.  The Board does not doubt the descriptions of the 
Veteran and his spouse regarding his penile deformity.  
However, neither the Veteran nor his spouse is shown to 
possess the requisite expertise to attribute the Veteran's 
penile deformity to service-connected cause or any other 
basis other than nonservice-connected Peyronie's disease.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
As such, the criteria for a 20 percent rating under DC 7522 
have not been met.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran's 
service-connected erectile dysfunction are addressed in his 
assigned rating.  The Veteran is in receipt of SMC for his 
erectile dysfunction.  The Veteran credibly reports penile 
deformity which provides a basis for a schedular rating under 
DC 7522, but the competent medical evidence demonstrates that 
such deformity is due to Peyronie's disease which was denied 
by RO rating decision dated December 2008.  The Veteran has 
not appealed this decision.  Therefore, the first prong of 
the Thun test is not satisfied and referral for 
extraschedular consideration is not warranted.

Thus, beyond the award of SMC based on loss of use of a 
creative organ, the Board can find no basis in VA law and 
regulation to provide the Veteran any further compensation 
for his erectile dysfunction.  There is no doubt of material 
fact to be resolved in his favor.  38 U.S.C.A. § 5107.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Board finds that the Veteran has challenged the 
initial evaluation assigned following a grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, an RO letter dated March 2006 advised the 
Veteran that his disability rating was based upon a schedule 
for evaluating disabilities published as title 38 Code of 
Federal Regulations, Part 4.  The Veteran was advised that 
evidence considered in assigning his disability rating 
included the nature and symptoms of the condition; the 
severity and duration of the symptoms; the impact of the 
condition and symptoms on employment and daily life.  He was 
further advised that examples of evidence that may be capable 
of substantiating his claim included information about on- 
going treatment records, including VA or other Federal 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affected his 
ability to work; statements discussing his disability 
symptoms from people who have witnessed how they affected 
him; and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Additionally, the RO sent an additional letter in May 2008 
which provided the Veteran the criteria of DC 7522.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (discussing 
notice requirements applicable to increased rating claims).

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice was not required 
per Dingess or Vazquez.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any timing 
deficiencies were cured with readjudication of the claim in 
the July 2009 supplemental statement of the case (SSOC).  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained the Veteran's STRs 
and his treatment records from VA and private providers of 
treatment.  There are no outstanding requests for VA to 
obtain any private medical records which the Veteran has both 
identified and authorized VA to obtain on his behalf.  See 
38 C.F.R. § 3.159(c)(1).

The Board further finds that the evidence of record is 
sufficient to decide this claim, and that additional VA 
examination or medical opinion is not necessary to decide the 
claim.  The issue in this case is very limited, competent 
evidence of record attributes the Veteran's penile deformity 
to Peyronie's disease, and service connection has been denied 
for Peyronie's disease.  Overall, the evidence of record is 
sufficient to decide the claim and the Board finds no basis 
for VA to provide obtain additional examination or obtain 
medical opinion.

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  Importantly, the 
Veteran has been provided the opportunity to pursue a claim 
of service connection for Peyronie's disease and, to date, 
has not pursued an appeal on the RO denial of the claim.  The 
Board finds that all evidence necessary to decide this claim 
has been obtained, and that no reasonable possibility exists 
that any further assistance would be capable of further 
substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to an initial (compensable) rating 
for erectile dysfunction is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


